Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed Oct. 28, 2020 is acknowledged and has been considered.
Specification
The abstract of the disclosure is objected to because the phrase “[t]he disclosure herein provides” is redundant in an abstract of the disclosure of a patent application.  Correction is required.  See MPEP § 608.01(b) which includes exemplary phrases with should be avoided in the framing of an abstract. In general, implied phrases such as “provided is”, “is/are provided”, “disclosed is”, “is/are disclosed”, “presented is”, “is/are presented”, “the invention pertains to” and “we have invented”, and so-on, are all redundant. An abstract of the disclosure should simply describe the inventive device or process rather than referring to its provision, disclosure or invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ajisaka (US 7,802,839) in view of Heurlin et al. (US 2015/0096824) and Black (US 3,474,263). Ajisaka teaches a vehicle structure for a motor vehicle including a dash panel (20) separating a front compartment (forward of 20) and a cabin of the vehicle (rearward of 20), a floor panel (18) connected at a front end to a lower part of the dash panel (bottom of 20), a power source (40) disposed under the floor panel, a dash cross member arranged at the lower part of the dash panel and extending laterally with respect to the vehicle (lowest elements 20B, 20C and the material connecting these portions). 
Ajisaka does not teach a steering shaft structure including an intermediate shaft wherein an upper end of the shaft is connected to a steering column shaft and a lower end of the intermediate shaft is connected to an input shaft of a steering gear unit, with the intermediate shaft having a weak portion, the weak portion including a groove formed in an outer surface of the shaft and extending along the outer surface of the shaft. Initially it would be reasonably understood that the vehicle taught by Ajisaka includes a steering mechanism for connecting a steering wheel to at least one pair of wheels so as to guide the vehicle in a direction other than straight ahead, and it is notably uncommon for a land vehicle to lack this structure. 
Heurlin et al. teach that it is well known to provide a steering assembly for a vehicle which includes an intermediate shaft (8) wherein an upper end of the shaft is connected to a steering column shaft (7) and a lower end of the intermediate shaft is connected to an input shaft of a steering gear unit (5), with the intermediate shaft having a weak portion (10, e.g., at location P4), the weak portion including a groove formed in an outer surface of the shaft and extending along the outer surface of the shaft (i.e., formed by a locally reduced diameter of the shaft, ¶0048). As such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the vehicle taught by Ajisaka with a steering wheel, steering shaft and steerable wheel mechanism as taught by Heurlin et al. for at least the purpose of (a) allowing the vehicle path to be controlled in a steerable manner and (b) for protecting a driver of the vehicle in the case of a collision or other impact condition.  
As regards the provision of the intermediate shaft penetrating the dash panel and passing forward of the dash cross member, to the extent that the vehicle taught by Ajisaka separates the cabin from the forward compartment, it would initially be deemed necessary for the shaft to penetrate the dash panel in order to mechanically communicate operative force between the steering wheel and the steering gear, otherwise a steering function would not occur. Further, Black teaches that it is well known in the vehicular arts where providing a vehicle with steerable wheels to (a) pass the steering control shaft (23) through an opening in a dash panel (11) and (b) to provide a weak portion in the shaft (formed by 25, 30, 31, 32, 33, 34, 35) which can break in a collision scenario in a location forward of the dash panel. Resultantly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the intermediate shaft as taught by Heurlin et al. as applied to the vehicle of Ajisaka as: (a) passing through the dash panel as suggested by Black for the well understood reasoning of transferring the steering control from an in-cabin control wheel to a steering gear structure proximate the ground engaging wheels; and (b) as positioning the weak portion of the intermediate shaft as being forward of the dash panel such that the weak portion which breaks can be readily accessed for inspection and/or service, and for allowing the break to be located outside the occupant cabin to facilitate safety of the occupant/driver. As regards the location of the weak portion being located forward of the dash cross member, to the extent that the dash panel initially taught by Ajisaka includes the crossmember (lowest-most portions 20B, 20C), and the remainder of the panel leans forwardly, the elements located forwardly of the panel would resultantly be located forwardly of the cross member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maddox and Mohr teach the location of a steering column weak portion forwardly of a dash panel; Yamamoto teaches a steering intermediate shaft with a bellows-shaped weak portion which has a groove structure, and is located forwardly of a dash panel; Sekita et al. and Lee et al., Kawasaki et al. teach known electric vehicles which include an under-floor battery and a steering control. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616